Filed 6/27/16 P. v. Ruelas CA6
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


               IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      SIXTH APPELLATE DISTRICT

THE PEOPLE,                                                          H043158
                                                                    (Monterey County
         Plaintiff and Respondent,                                   Super. Ct. No. SS130847A)

         v.

ROBERT RUELAS,

         Defendant and Appellant.


         Defendant Robert Ruelas appeals from a judgment terminating his probation and
sentencing him for inflicting corporal injury on a spouse or cohabitant (Pen. Code,
§ 273.5, subd. (a))1 and violating a protective order (§ 166, subd. (c)(4)). The charges
arose from defendant’s violent conduct toward his former girlfriend, for whom there was
already an active restraining order against him, and from his subsequent failure to report
to probation and to obey all laws. We will affirm the judgment.
                                                     Background
         Defendant was originally charged on April 30, 2013 with four felonies: assault
with force likely to produce great bodily injury (§ 245, subd. (a)(4), count1); dissuading a
witness by force or threat (§ 136.1, subd. (c)(l), count 2); inflicting corporal injury on
spouse or cohabitant, A.R. (§ 273.5, subd. (a), count 3); and knowingly violating a
protective order and stay-away order (§ 166, subd. (c)(4), count 4). Attached to count 3
was a special allegation that defendant had suffered a prior conviction of violating former

         1
             All further statutory references are to the Penal Code unless otherwise indicated.
section 273.5, subdivision (e)(1). Count 4 included an allegation that defendant had been
convicted of violating section 166, subdivision (c)(l) or section 273.6, subdivision (a),
within seven years of the current offense.
       On May 7, 2013, pursuant to a negotiated disposition, appellant pleaded no contest
to counts 3 and 4, admitted the prior section 273.5 conviction, and admitted at least three
prior convictions under section 166.
       On June 6, 2013, the court suspended imposition of sentence and placed appellant
on formal probation for three years on specified conditions, including staying away from
A.R. and serving 81 days in county jail, with credit for time served of 81 days. The court
then dismissed counts 1 and 2.
       On January 15, 2015, appellant’s probation officer filed a petition under
section 1203.2, alleging that defendant had violated his probation by failing to report to
probation and by failing to obey all laws. According to the petition, defendant had been
deported to Mexico in October 2013. On December 9, 2013, he had been convicted of
illegal reentry following deportation and was currently in federal custody.
       At a hearing on November 17, 2015, defendant waived his right to a formal
hearing on the petition and admitted both of the alleged violations. At the ensuing
sentencing hearing, however, defendant sought reinstatement of probation. His attorney
explained that defendant had failed to report because he mistakenly believed that once he
completed his sentence for the illegal reentry, he was not on probation for this case. In
addition, defendant disputed the probation officer’s statement that he had admitted being
back in contact with A.R.
       The trial court was not persuaded. It believed that defendant had “clearly been in
touch with” the A.R., who had been “tortured” by defendant for years, and who was “in
fear for her safety on a regular basis.” At the January 5, 2016 hearing the court ruled that
“this time . . . there aren’t any chances left” and denied probation. After considering the



                                                2
factors in aggravation and mitigation,2 the court imposed a sentence of four years, the
midterm, for count 3, and reinstated a $560 restitution fine that had previously been
suspended. Credits of 204 days were allowed (102 actual, 102 good time/work time),
calculated at 50 percent. Defendant then filed a timely notice of appeal.
       Appointed appellate counsel has filed an opening brief that states the case and the
facts but raises no issues. Defendant was notified of his right to submit written argument
on his own behalf, and he has submitted a letter in response. Defendant now claims that
he did not have contact with A.R. as alleged in the petition to revoke probation.
However, defendant did not procure a certificate of probable cause to assert this
contention (§ 1237.5); furthermore, he admitted the probation violation and is bound by
his admission. Defendant also complains that he was awarded less than half the credits to
which he was entitled. However, the court awarded him the maximum amount of credit
that was available, pursuant to section 2900.5.
       Pursuant to People v. Wende (1979) 25 Cal. 3d 436 and People v. Kelly (2006) 40
Cal. 4th 106, 123-124, we have carefully reviewed the entire record and have concluded
that there are no arguable issues on appeal.
       The judgment is affirmed.




       2
         The court noted that count 3 involved great violence, great bodily harm, and
“a high degree of cruelty, of viciousness or callousness”; that there was planning and
sophistication involved; that his violent conduct indicated that he was a serious danger to
society; that he had numerous prior convictions as an adult, that he was on probation
when the crime was committed; and that his prior performance on probation was
unsatisfactory. In mitigation, the court recognized that defendant had voluntarily
acknowledged wrongdoing at an early stage.

                                                  3
                                  _________________________________
                                  ELIA, ACTING P.J.


WE CONCUR:




_______________________________
BAMATTRE-MANOUKIAN, J.




_______________________________
MIHARA, J.